Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in the prior application 16/007,823 filed June 13, 2018, and names the inventor or at least one joint inventor named in the prior application. The examiner acknowledges the Applicant’s claim for the benefit of the filing date of the prior application. 
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24 and 27-28 are rejected on the ground of nonstatutory anticipatory-type-double patenting as being unpatentable over claims 11, 13-14 and 16 of US Patent No. 11,044,326 B2.
Claim 21 (and its dependent claims 24 and 27-28) of the instant application include the limitations of claim 11 (and its dependent claims 13-14 and 16) of US Patent No. 11,044,326 B2, as follows. 
Instant Application
US Patent No. 11,044,326 B2
Claim 21: A service exchange system comprising: a service peering exchange configured for execution by a service peering exchange platform comprising one or more computing devices; and a cloud exchange connected via an access link to the service peering exchange platform, wherein the cloud exchange is configured with: a first virtual circuit connecting a first customer network to the service peering exchange via the access link; and a second virtual circuit connecting a second customer network to the service peering exchange via the access link, 


Claim 11: A service exchange system comprising: a programmable network platform; and a cloud exchange having access links with a first customer network, a second customer network, and one or more service peering exchanges configured for execution by a service peering exchange platform comprising one or more computing devices, wherein the programmable network platform is configured to provision a first virtual circuit in the cloud exchange to create a first end-to-end path through the cloud exchange between the one or more service peering exchanges and the first customer network, wherein the one or more service peering exchanges are executed by one or more computing devices, wherein the programmable network platform is configured to provision, in the cloud exchange, a second virtual circuit in the cloud exchange to create a second end-to-end path through the cloud exchange between the service peering exchange and the second customer network, 
wherein the service peering exchange is configured to receive, at a service exchange endpoint of the service peering exchange, via the first virtual circuit, an incoming service request destined to the service exchange endpoint, wherein the incoming service request can invoke an application programming interface for an application configured for execution by the second customer network, and 
wherein the one or more service peering exchanges are configured to receive service endpoint data describing a service endpoint of the second customer network that executes an application, wherein the one or more service peering exchanges are configured to generate an association from a service exchange endpoint of the service peering exchange to the service endpoint of the second customer network that executes the application, wherein the service exchange endpoint comprises a combination of a network layer address and a transport layer port of the one or more computing devices, wherein the one or more service peering exchanges are configured to receive, at the service exchange endpoint, via the first end-to-end path through the cloud exchange, an incoming service request from the first customer network, wherein the first incoming service request is destined to the network layer address and the transport layer port of the service exchange endpoint, and wherein the incoming service request can invoke an application programming interface of the application,
wherein the service peering exchange is configured to output, in response to receiving the incoming service request, via the second virtual circuit, an outgoing service request destined to a service endpoint of the second customer network, wherein the outgoing service request can invoke the application programming interface of the application configured for execution by the second customer network.
wherein the one or more service peering exchanges are configured to output, in response to receiving the first incoming service request and based at least on the association, via the second end-to-end path through the cloud exchange, an outgoing service request destined to the service endpoint of the second customer network that executes the application, wherein the outgoing service request can invoke the application programming interface of the application.
Claim 24: The service exchange system of claim 21, wherein the first customer network does not have network connectivity with the second customer network
Claim 13: The service exchange system of claim 11, wherein the first customer network does not have network connectivity with the second customer network
Claim 27: The service exchange system of claim 21, wherein each of the incoming service request and the outgoing service request comprises one of a Representational State Transfer (REST) communication using HyperText Transfer Protocol (HTTP), a JavaScript Object Notation (JSON)-Remote Procedure Call (RPC), a Simple Object Access Protocol (SOAP) message, an Apache Thrift request, and an eXtensible Markup Language (XML)-RPC, Message Queue Telemetry Transport (MQTT), Rabbit Message Queue (RabbitMQ), or Constrained Application Protocol (CoAP).
Claim 14: The service exchange system of claim 11, wherein each of the incoming service request and the outgoing service request comprises one of a Representational State Transfer (REST) communication using HyperText Transfer Protocol (HTTP), a JavaScript Object Notation (JSON)-Remote Procedure Call (RPC), a Simple Object Access Protocol (SOAP) message, an Apache Thrift request, and an eXtensible Markup Language (XML)-RPC, Message Queue Telemetry Transport (MQTT), Rabbit Message Queue (RabbitMQ), and Constrained Application Protocol (CoAP).
Claim 28: The service exchange system of claim 21, wherein the service peering exchange is configured to receive a discovery request that invokes a discovery application programming interface of the service peering exchange and requests a service endpoint for accessing the application programming interface of the application, and wherein the service peering exchange is configured to output a discovery response responsive to the discovery request, the discovery response indicating the service exchange endpoint is a service endpoint for accessing the application programming interface of the application
Claim 16: The service exchange system of claim 11, wherein the one or more service peering exchanges are configured to receive a discovery request that invokes a discovery application programming interface of the service peering exchange and requests a service endpoint for accessing the application programming interface of the application, and wherein the one or more service peering exchanges are configured to output a discovery response responsive to the discovery request, the discovery response indicating the service exchange endpoint is a service endpoint for accessing the application programming interface of the application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25, 27, 29-35, 37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (US Patent Application Pub. No. 2016/0337473 A1).
Regarding claims 21, 31 and 40, Rao teaches: 
A service exchange system comprising: a service peering exchange configured for execution by a service peering exchange platform comprising one or more computing devices; and (see Fig. 1, Fig. 3A  and ¶ [0005],[0040], Rao shows a network platform for dynamically programming a cloud-based service exchange (A service exchange system) to fulfill service requests that encapsulate business requirements for services provided by the cloud exchange and/or cloud service providers coupled to the cloud exchange, where cloud customers may receive cloud-based services via a layer 3 peering and physical connection to one of cloud exchange points (service peering exchange platform)
a cloud exchange connected via an access link to the service peering exchange platform, wherein the cloud exchange is configured with: a first virtual circuit connecting a first customer network to the service peering exchange via the access link; and a second virtual circuit connecting a second customer network to the service peering exchange via the access link, (see Fig. 1 item 108 and ¶ [0041], Rao shows customer having contracted with a cloud exchange provider for cloud exchange to directly access layer 3 cloud services via cloud exchange points, using network infrastructure of the cloud exchange points by L3 peering configurations within switching devices of network service provider/NSPs and cloud exchange points and L3 connections, e.g., layer 3 virtual circuits, established within cloud exchange points to interconnect cloud service provider  networks to NSPs  networks and customer networks (a first/second virtual circuit connecting a first/second customer network to the service peering exchange), Fig.3A item 316 and [0061] shows peering connections using access links which may represent attachment circuits for IP-VPNs (connected via an access link)
 wherein the service peering exchange is configured to receive, at a service exchange endpoint of the service peering exchange, via the first virtual circuit, an incoming service request destined to the service exchange endpoint, wherein the incoming service request can invoke an application programming interface for an application configured for execution by the second customer network, and (see Fig. 3B and ¶ [0013],[0041], Rao shows the system orchestrates a service request as a request for a set of micro-services that make up the end-to-end service (incoming service request), where the platform provides a chaining service that interconnects the micro-services according to the topology to facilitate the end-to-end service, and the platform can instantiate the requested chain of services into one or more service requests that the platform for the cloud exchange may issue to other service orchestration systems to complete the end-to-end service (receive, at a service exchange endpoint of the service peering exchange, via the first virtual circuit, an incoming service request), Fig, 4 and [0091] shows the system uses virtual connections to cloud customers and cloud service providers, and includes a service selector which may operate as an API gateway, and applications may invoke endpoints of the APIs provided by service selector, which may in turn invoke service provisioning engine (invoke an application programming interface for an application)
wherein the service peering exchange is configured to output, in response to receiving the incoming service request, via the second virtual circuit, an outgoing service request destined to a service endpoint of the second customer network, wherein the outgoing service request can invoke the application programming interface of the application configured for execution by the second customer network (see Fig. 3B and ¶ [0013],[0041], Rao shows the system orchestrates a service request as a request for a set of micro-services that make up the end-to-end service (incoming service request), where the platform provides a chaining service that interconnects the micro-services according to the topology to facilitate the end-to-end service, and the platform can instantiate the requested chain of services into one or more service requests that the platform for the cloud exchange may issue to other service orchestration systems to complete the end-to-end service (output, in response to receiving the incoming service request, via the second virtual circuit, an outgoing service request destined to a service endpoint of the second customer network), Fig, 4 and [0091] shows the system uses virtual connections to cloud customers and cloud service providers, and includes a service selector which may operate as an API gateway, and applications may invoke endpoints of the APIs provided by service selector, which may in turn invoke service provisioning engine (outgoing service request can invoke the application programming interface)

Regarding claims 22 and 32, Rao teaches the system and method of claims 21 and 31
Rao shows: 
The service exchange system of claim 21, wherein the service endpoint of the second customer network comprises a service endpoint of a service gateway (see Fig. 3B and ¶ [0061], Rao shows the system includes provider edge router/PEs which may execute exterior gateway routing protocols to peer with one of PE routers in the cloud exchange points over one of access links, each access link represents a transit link between an edge router of a customer network and an edge router of cloud exchange point (service endpoint of the second customer network comprises a service endpoint of a service gateway)

Regarding claims 23 and 33, Rao teaches the system and method of claims 21 and 31
Rao shows: 
The service exchange system of claim 21, wherein the service peering exchange is configured to receive service endpoint data describing the service endpoint of the second customer network, wherein the service peering exchange is configured to generate an association from the service exchange endpoint to the service endpoint of the second customer network, and wherein the service peering exchange is configured to output the outgoing service request based at least on the association (see ¶ [0013], Rao shows the system can recognize a service request as a request for a set of micro-services that make up the entire service, where service definition includes several sections that will enable the platform to provide the service of chaining several services provided by the cloud exchange provider or cloud services provided by multiple cloud service providers (receive service endpoint data describing the service endpoint of the second customer network), using given respective definitions for multiple micro-services and a topology or sequence for the multiple micro-services (an association from the service exchange endpoint to the service endpoint of the second customer network), the platform interconnects the micro-services according to the topology to facilitate an end-to-end service, where the data model provides data with which the platform can effectively instantiate the requested chain of services and ensure that the services are chained in the correct topology (service peering exchange is configured to output the outgoing service request based at least on the association)

Regarding claims 24 and 34, Rao teaches the system and method of claims 21 and 31
Rao shows: 
The service exchange system of claim 21, wherein the first customer network does not have network connectivity with the second customer network (see Fig. 3A items 302A,302B and ¶ [0068], Rao shows the customer networks 308A, 308B having no network connectivity to customer network 308C, and are interconnected via the PE routers of cloud exchange point via the IP/MPLS fabric (first customer network does not have network connectivity with the second customer network)

Regarding claims 25 and 35, Rao teaches the system and method of claims 21 and 31
Rao shows: 
The service exchange system of claim 21, wherein the application comprises a service instance of a second application, wherein the incoming service request is originated by a service instance of a first application configured for execution by the first customer network, (see ¶ [0013],[0091], Rao shows the data model provides data with which the platform can effectively instantiate the requested chain of services, data model may be divided by the platform into one or more service requests that the native platform for the cloud exchange may issue to other service orchestration systems for cloud service providers (application comprises a service instance of a second application), where requests received by service selector may include requests made with respect to services delivered by the cloud exchange and the applications may invoke endpoints of the APIs provided by service selector (incoming service request is originated by a service instance of a first application)
wherein the service peering exchange further comprises a policy that specifies whether a service instance of the first application can send a service request to a service instance of the second application, and (see Fig. 6 and ¶ [0104],[0107], Rao shows the system includes a service policy manager, which may receive service requests from the service selector, requests and/or instructions received by service policy manager may take the form of create, read, update, and/or delete requests, the service policy manager also provides a set of APIs that allow other components to send service requests to service policy manager which may direct such service requests to other components (a policy that specifies whether a service instance of the first application can send a service request to a service instance of the second application)
wherein the service peering exchange is configured to output, in response to applying the policy to the incoming service request to determine a service instance of the first application can send a service request to a service instance of the second application, the outgoing service request to the service instance of the second application (see Fig. 6 and ¶ [0107], Rao shows the service policy manager provides a set of APIs that allow other components to send service requests to service policy manager which may direct such service requests to other components based on the service policy definition (send a service request to a service instance of the second application, the outgoing service request to the service instance of the second application)

Regarding claims 27 and 37, Rao teaches the system and method of claims 21 and 31
Rao shows: 
The service exchange system of claim 21, wherein each of the incoming service request and the outgoing service request comprises one of a Representational State Transfer (REST) communication using HyperText Transfer Protocol (HTTP), a JavaScript Object Notation (JSON)-Remote Procedure Call (RPC), a Simple Object Access Protocol (SOAP) message, an Apache Thrift request, and an eXtensible Markup Language (XML)-RPC, Message Queue Telemetry Transport (MQTT), Rabbit Message Queue (RabbitMQ), or Constrained Application Protocol (CoAP). (see ¶ [0195], Rao shows the interface for communicating service definitions according to the data model may include eXtensible Markup Language (XML) or JavaScript Object Notation (JSON) over HTTP/HTTPS).

Regarding claim 29, Rao teaches claim 21
Rao shows: 
The service exchange system of claim 21, wherein the service exchange endpoint comprises a combination of a network layer address and a transport layer port of the one or more computing devices (see Fig. 3B and ¶ [0067],[0200], Rao shows the cloud service provider  orchestrates the requested service and provides connectivity information which may include a VxLAN or VLAN identifier, a layer 3 route or network address, tunnel information and/or cloud aggregate link information (a combination of a network layer address and a transport layer port)

Regarding claims 30 and 39, Rao teaches the system and method of claims 21 and 31
Rao shows: 
The service exchange system of claim 21, wherein the cloud exchange comprises a layer 3 network located within a data center, wherein the access link comprises a first attachment circuit, for an Internet Protocol- Virtual Private Network configured in the cloud exchange, for communications between the service peering exchange and the first customer network via the first virtual circuit, and wherein the access link comprises a second attachment circuit, for the Internet Protocol- Virtual Private Network configured in the cloud exchange, for communications between the service peering exchange and the second customer network via the second virtual circuit. (see Fig. 3B item 200 and ¶ [0072],[0061], Rao shows data center having Internet Protocol/Multiprotocol label switching (IP/MPLS) fabric (a layer 3 network located within a data center) which interconnects PEs, include one or more switching and routing devices, that provide IP/MPLS switching and routing of IP packets to form an IP backbone and may implement one or more different tunneling protocols to route traffic among PE routers and/or associate the traffic with different IP-VPNs, where the access links may operate over a VLAN or, VxLAN, an LSP, a GRE tunnel, or other type of tunnel (access link comprises a second attachment circuit, for the Internet Protocol- Virtual Private Network configured in the cloud exchange).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of MIchels et al (US Patent Application Pub. No. 2008/0209451 A1) hereinafter Michels.
Regarding claims 26 and 36, Rao teaches the system and method of claims 25 and 35. 
Rao does not explicitly show:
The service exchange system of claim 25, wherein the policy specifies at least one of an allowable frequency of service requests or an allowable amount of service requests from the service instance of the first application to the service instance of the second application, and
wherein the service peering exchange is configured to output, in response to applying the policy to the incoming service request to determine the incoming service request does not exceed the at least one of the allowable frequency of service requests or the allowable amount of service requests from the service instance of the first application to the service instance of the second application, the outgoing service request to the service instance of the second application.
Michels shows:
The service exchange system of claim 25, wherein the policy specifies at least one of an allowable frequency of service requests or an allowable amount of service requests from the service instance of the first application to the service instance of the second application (see Fig. 4 and ¶ [0004],[0008],[0010], Michels shows a system having an application program interface/API gateway server, which allows combining two or more web-based services, such that a web-based service can be integrated with another web-based service, Fig. 12 and [0028] shows the system uses a cross-domain policy for API access, Fig. 1 and [0052] shows the system enables tracking and regulating of access to APIs and web services, using a proxy to act as a communications intermediary between the application calling the API and the API itself, captures data on how the API is accessed, including who is accessing it, how they are accessing it, and where they are accessing it from; and limiting the number of times per second the API can be called from a given client or IP address (policy specifies at least one of an allowable frequency of service requests or an allowable amount of service requests from the service instance of the first application)
wherein the service peering exchange is configured to output, in response to applying the policy to the incoming service request to determine the incoming service request does not exceed the at least one of the allowable frequency of service requests or the allowable amount of service requests from the service instance of the first application to the service instance of the second application, the outgoing service request to the service instance of the second application (see Fig. 11 step 1104-1108 and [0052], Michels shows receiving r3equests from web-based applications and determine if the number of times per second the API is called from a given client system or IP address exceeds a limit, access can be turned off, otherwise provide the request information to the application (request does not exceed the at least one of the allowable frequency of service requests)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the teaching of Michels such that the platform includes a function that monitors the number of API requests and a proxy intermediary function uses a policy that examines the incoming service request and determines whether access is allowed based on number of times per second the API is called from a given application or IP address. Doing so would provide access control capabilities since the platform would provide tracking and regulating of access to APIs, web services, web-based APIs and data feeds.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Maheshwari et al (US Patent Application Pub. No. 2016/0127454 A1) hereinafter Maheshwari.
Regarding claims 28 and 38, Rao teaches the system and method of claims 21 and 31. 
Rao does not explicitly show:
The service exchange system of claim 21, wherein the service peering exchange is configured to receive a discovery request that invokes a discovery application programming interface of the service peering exchange and requests a service endpoint for accessing the application programming interface of the application, and 
wherein the service peering exchange is configured to output a discovery response responsive to the discovery request, the discovery response indicating the service exchange endpoint is a service endpoint for accessing the application programming interface of the application.
Maheshwari shows:
The service exchange system of claim 21, wherein the service peering exchange is configured to receive a discovery request that invokes a discovery application programming interface of the service peering exchange and requests a service endpoint for accessing the application programming interface of the application, (see Fig. 1 and ¶ [0002], Maheshwari shows a platform for facilitating interconnectivity among cloud service customers and cloud service providers, Fig. 2 item 304a, claim 2 and [0064] shows the system cloud exchange includes bundles of the various API methods or endpoints according to Discovery APIs, are used to perform location discovery, asset discovery, and cloud service discovery (discovery application programming interface of the service peering exchange), which in response to the request from the application, return a description of the plurality of interconnection assets (receive a discovery request that invokes a discovery application programming interface)
wherein the service peering exchange is configured to output a discovery response responsive to the discovery request, the discovery response indicating the service exchange endpoint is a service endpoint for accessing the application programming interface of the application (see [0064], Maheshwari shows discoverable information may include available metropolitan areas, data centers, ports, services, virtual circuits, and other interconnection assets by which a customer may obtain or manage cloud services (to output a discovery response responsive to the discovery request,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the teaching of Maheshwari such that the platform provides bundles of the various API methods or endpoints according to Discovery APIs, which are requested to perform location discovery, asset discovery, and cloud service discovery. Doing so would facilitate the dynamic management of cloud-based services delivery since the platform would provide bundles of the various API methods or endpoints including Discovery APIs which are used to request location discovery, asset discovery, and cloud service discovery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
RANJAN . PANT
Examiner
Art Unit 2458 

/RP/
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458